Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-20 are currently active in the application with claims 1-13 and 17-19 being amended and claim 20 being added by the Applicant.
Response to Amendment
	Applicant’s amendments dated September 02, 2022 have been carefully considered.  The amendments were not sufficient in overcoming the rejection of the claims over 35 USC 112(b) and the amendments did not place the application in condition of allowance and resulted in a new grounds of rejection as detailed below.
	Applicant failed to address the Examiner’s concerns with the use of multiple vessels/feeders within parentheses and therefore the Objection to the claims has been maintained.  Combining feeders and reactors presents 112 issues which will be addressed below.  The inclusion of 112 rejections with these claims is proper with the issuing of a Final Rejection as Applicant failed to address these objections resulting in the Final rejection.
	Additionally, the claims should be restructured to identify a single vessel/feeder as presented in the drawings and specification by maintaining labels for the various streams such as lignocellulosic biomass (stream 5), impregnated biomass (stream 10), treated biomass (stream 16), etc.
	Applicant converted claim 8 from a dependent claim to an independent claim and also, amended withdrawn claim 14 from a facility (apparatus) to a process and although the withdrawn claims (14 and 15) are not eligible for rejoinder, the original invention should be maintained.
Claim Objections
Claim 1 is objected to because of the following informalities:  The instant claim contains parentheses which add confusion to the claims and are to be removed or the claims clarified to remove the confusion.  In referring to the drawings, feeders 6 and 11 are located at different positions within the process. 
Appropriate correction is required.
Double Patenting
Applicant is advised that should claim 4 be found allowable, claims 5, 6 and 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Additionally, if claim 2 is found allowable, Claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lignocellulosic biomass being fed to the treatment reactor and to both an impregnation reactor and a cooking reactor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the instant claim is to feeding lignocellulosic biomass  individually to an impregnation reactor and to a cooking reactor as well as to both an impregnation reactor and to a cooking reactor which is not found in the specification.  The specification denotes the lignocellulosic biomass as stream 5.  This stream is fed to vessel 9 (impregnation device) via feeder 6 to form impregnated biomass (paragraph 0125).
Regarding Claim 4, the instant claim is to impregnating the lignocellulosic biomass with an impregnation liquor containing a chemical catalyst which is performed by introducing the biomass into reactors 9 and 14.  This is not found in the instant specification such that it does not reasonably convey that the inventor had possession of the claimed invention as the impregnation is only performed within vessel 9.
Regarding Claim 8, the instant claim has been converted to independent form and contains a limitation within step (d) of the impregnated biomass being drained prior to the inlet of a cooking reactor via a feeder item 11 which is not found in the instant specification as such.  Any draining occurs within and by the feeder and therefore this is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “biomass inlet” and “biomass outlet” in line 9.  There is insufficient antecedent basis for these limitations in the claim because lignocellulosic biomass is fed to feeder 6 and impregnated biomass [0125] is supplied to feeder 11.
Claim 2 recites the limitation "that liquid is extracted from the lignocellulosic biomass" in lines 1 and 2 from feeders 6, 11 or both 6 and 11” in lines 2 and 3.  There is insufficient antecedent basis for these limitations in the claim as the biomass entering feeder 11 is impregnated biomass.
Claim 4 recites the limitation " the biomass" in line 3.  There is insufficient antecedent basis for this limitation in the claim and is further indefinite as the lignocellulosic biomass if fed to reactor 9 and impregnated biomass is fed to reactor 14.
Claim 5 recites the limitation "the biomass" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The claim is also indefinite as it is unknown what constitutes a “bed of liquor” and is there a difference between a reactor containing liquor and the stirred reactor as liquor cannot attain a shape without be present in a vessel.
Regarding Claim 8, the instant claim is indefinite as the claim has been converted to independent form (“A process”) and contains similar limitations as to claim 1 and therefore it is unknown how this claim relates to Claim 1 and presents double patenting issues.
Claim 10 recites the limitation "extraction of a fluid from the lignocellulosic biomass" in line 4 which refers back to feeder 11 which receives and discharges “impregnated biomass”.  Therefore, it is unknown whether the fluid extraction is from feeder 6 which receives the lignocellulosic biomass or also includes feeder 11.  
The instant claim is also indefinite as it is unknown as to what “fluid” in line 4 refers to as the claim discusses washing fluids and it is unknown whether the extraction is of this washing fluid or some other fluid.  Either will be examined.
Claim 11 recites the limitation “a liquor preparation zone” in line 4.  The claim is indefinite as it is unknown whether this is the “preparation zone” within step (a) or some other preparation zone.
Claim 12 recites the limitation “a liquor preparation zone” in line 4.  The claim is indefinite as it is unknown whether this is the “preparation zone” within step (a) or some other preparation zone.
Claim 13 recites the limitation "the lignocellulosic biomass supplemented with a catalyst" is washed in feeder 11 which is indefinite as the feed stream to feeder 11 exits vessel 9 which claim 1 discloses is an impregnation reactor.
Claim 18 recites the limitation "use of a washing fluid" in line 3 which is indefinite.  Is this the washing fluid of claim 1 or some other washing fluid?  Either will be examined.
Claim 19 recites the limitation "the treatment" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims depend from the instant claims and are likewise rejected.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dottori et al. (US 2010/0313882) hereafter Dottori and further in view of Kraft et al. (US 2006/0196370 hereafter Kraft and Svedberg (EP 2 160 289).
	Considering Claims 1, 2 and 10, Dottori discloses a process for treating milled lignocellulose biomass having a moisture content of 30-60% thereby falling within the instantly claimed range wherein the process includes applying steam to the sized biomass which is transported with a screw auger to a condition vessel before being transported with a compressive screw feeder to a reactor where the milled biomass is acid impregnated, transported by a screw conveyor into a pre-treatment reactor after which the pressurized biomass is transported with a compressive screw feeder and then subjected to steam explosion.  The biomass is dewatered and transported with the compressive screw feeder to a cyclone with the feeder equipped with a counter current washing system [0087], [0102]-[0118] and (Fig.5 item 100/90).  Dottori further discloses that the overall process should be operated efficiently and therefore the washing water can be recovered and reused [0035] and [0118].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to recover and recycle a water wash stream wherever possible to improve process economics as taught by Dottori.
	Dottori does not disclose a pressure increase within the screw conveyor.
	Kraft discloses a compression, de-watering screw feeder for transporting/conveying wood products [0002] and [0007] with the cross-sectional area decreasing from one end to the other thereby creating a greater resistance to the solids flow [0011].
	Svedberg discloses a plug screw feeder for transporting and de-watering cellulose pulp/chips [0001] and [0007] wherein the pressure increases along the feeder [0036].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize a compressive screw feeder as disclosed by Kraft and Svedberg in the process of Dottori as Dottori removes liquids from solid streams (Fig. 5, items 55 and 110) with the removal being enhanced by such devices as taught by Kraft [0035].
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claims 3 and 20, the significance of Dottori, Kraft and Svedbert as applied to claim 1 is explained above.
	Dottori in view of Svedbert discloses a pressure increase from the screw feeder inlet and the feeder outlet as discussed above.  The process of Dottori begins at about atmospheric pressure (Fig. 5, item 35) before being fed to the dewatering, compressing screw feeder (Fig. 5, item 40) thereby discharging inhibitory extracts (Fig. 5, item 55).
	Although Dottori, Kraft and Svedbert do not disclose the pressure increase, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the amount of compressive force required to remove the inhibitory extracts of Dottori through routine experimentation.
	Considering Claims 4-6 and 19, the significance of Dottori, Kraft and Svedbert as applied to claim 1 is explained above.
	Dottori discloses a impregnation step containing an acid (chemical catalyst) which when contacted with the lignocellulosic material removes hemicellulose which is separate from the feeding step and wherein the acid catalyst is applied through one or more spray nozzles [0102]-[0111].
	Considering Claim 7, the significance of Dottori, Kraft and Svedbert as applied to claim 1 is explained above.
	Dottori discloses a step of heating the lignocellulose with steam in a reactor [0102]-[0111] and (Fig. 5, item 30, 70 and 80).
	Considering Claim 13, the significance of Dottori, Kraft and Svedbert as applied to claim 1 is explained above.
	Dottori discloses the use of a compressive screw feeder for extraction of hemicellulose from the cellulose which is equipped with counter current washing in contact with the treated biomass to remove the acid (Fig. 5, items 90 and 100), [0035] and [0036] and also the recycle of the wash water and acid [0118].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to recycle the wash water to wherever it is appropriate as it is within the skill of the ordinary artisan.
Considering Claim 16, the significance of Dottori, Kraft and Svedbert as applied to claim 1 is explained above.
	Dottori discloses the use of lignocellulose biomass (Abstract).
Considering Claim 17, the significance of Dottori, Kraft and Svedbert as applied to claim 1 is explained above.
Dottori discloses removal of hemicellulose compounds produced by contact with an acid catalyst [0041]-[0043] and (Fig. 5, item 65 and 95) which are bio-based molecules.
Considering Claim 18, the significance of Dottori, Kraft and Svedbert as applied to claim 1 is explained above.
	Dottori in view of Kraft and Svedbert disclose a dewatering, compressive screw conveyor which is at least partially conical and possesses ports for the removal of liquids (Kraft, Fig. 1 items 18, 16 and 14) which reads on a grate.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the feeder of Kraft/Svedbert with the screen for performing the dewatering function as taught by both Kraft and Svedbert.

Claim(s) 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dottori et al. (US 2010/0313882) hereafter Dottori and further in view of Kraft et al. (US 2006/0196370 hereafter Kraft and Svedberg (EP 2 160 289).
	Considering Claims 8, 9, 11 and 12, Dottori discloses a process for treating milled lignocellulose biomass having a moisture content of 30-60% thereby falling within the instantly claimed range wherein the process includes:
Preparing an acid catalyst solution and contacting the acid with lignocellulosic biomass containing from 0-4 wt % acid;
Applying steam to the sized biomass in an impregnation reactor which is transported with a screw auger to a condition vessel before being transported with a compressive screw feeder to the impregnation reactor;
Transporting the impregnated lignocellulosic biomass to a pre-treatment reactor wherein it is heated under pressure with steam after which it is removed by a compressive screw feeder and then subjected to steam explosion.  The biomass is dewatered and transported with the compressive screw feeder to a cyclone with the feeder equipped with a counter current washing system [0087], [0102]-[0118] and (Fig.5 item 100/90).  Dottori further discloses that the overall process should be operated efficiently and therefore the washing water can be recovered and reused [0035] and [0118].
Dottori also discloses that the wash water and acid catalyst may be recycled [0035], [0036] and [0118].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the recycled wash water as taught by Dottori in any capacity to improve process economics by reducing waste streams such as using the recycled water to formulate the acid stream.
	Response to Arguments
Applicant's arguments filed September 02, 2022 have been fully considered but they are not persuasive. 
Applicant’s amendments necessitated a new grounds of rejection and as such the use of Turnbull was not necessary and therefore any arguments solely directed to Turnbull will not necessarily be addressed.
Applicant argues beginning on page 8 that Turnbull was to treatment of wood with an acetylation fluid.  While this is true, Applicant further argues that the objective of the instant invention is to convert the lignocellulosic biomass into different chemical molecules.  The Examiner points out that Applicant’s preamble is to “A process for treating a lignocellulosic biomass” and Applicant only claims such at claim 17.  The Examiner pointed out that the use of an acetylation fluid does produce the claimed substances.
Applicant’s argue beginning on page 9 that the feeder of Turnbull operated under vacuum.  Turnbull did apply a vacuum, although no level was disclosed, to one feeder but not to the other feeder equipped to remove and recycle a liquid stream.  The Examiner points out that a vacuum may be applied to the feeder of Turnbull while at the same time applying pressure to the solids in a different part of the feeder without providing evidence to support this.
Applicant suggests on page 9 that the washing fluid is water however this is not claimed and In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that those features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues beginning on page 10 that the feeder of Dottori is not connected to vessel 80 which is identified by Dottori as a pre-treatment reactor.  The Examiner points out that these are the designations of Dottori for various process steps as disclosed by Dottori and should not be confused with Applicant’s terminology.  The instant claims as amended are to a feeder supplying lignocellulosic material to an impregnation reactor.  This is disclosed by Dottori as discussed above.
Applicant further argues that one screw feeder of Dottori does not disclose the use of a washing fluid.  As discussed above, Dottori does disclose a compressive screw feeder equipped with a washing system.  The Examiner points out that there is no inventive concept when a disclosed device is duplicated, MPEP 2144.04 VI (b).
Conclusion
Claims 1-13 and 16-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732